Citation Nr: 0432844	
Decision Date: 12/10/04    Archive Date: 12/15/04

DOCKET NO.  01-05 325A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating for dermatitis of the neck 
and left shoulder, currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R. T. Jones, Counsel




INTRODUCTION

The veteran served on active duty from January 1952 to 
October 1952.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2001 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee that denied an increased rating for dermatitis of 
the neck and left shoulder and service connection for 
chloracne of the face and neck.  In August 2003 the Board 
denied the claim for service connection for chloracne of the 
face and neck and remanded the increased rating claim to the 
RO additional development.  

The veteran has initiated an appeal of a March 2004 RO 
decision that denied an increased rating for service-
connected residual of tuberculosis and a total compensation 
rating based on individual unemployability.  The RO mailed 
the veteran a statement of the case on these issues in 
October 2004, but the veteran has not yet perfected his 
appeal of the March 2004 RO decision.


FINDING OF FACT

The veteran's dermatitis of the neck and left shoulder is 
primarily manifested by complaints of itching and burning 
when exposed to sunlight, but there is no tissue loss, gross 
distortion or asymmetry, characteristics of disfigurement, 
exfoliation, exudation or itching of an exposed or extensive 
area; less than 5 percent of the entire body is affected, and 
the condition does not require treatment with intermittent 
systemic therapy.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
dermatitis of the neck and left shoulder are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.118, Codes 
7800, 7806, effective prior to and as of August 30, 2002.
REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA 
In February 2001, following the veteran's claim for an 
increased rating for his service-connected skin condition, he 
was advised of his rights in the appeals process.  In the 
June 2001 statement of the case, the RO notified the veteran 
of his rights under the Veterans Claims Assistance Act of 
2000 (VCAA) and advised the veteran of the evidence needed to 
establish an increased rating for his skin considerable.  In 
these documents, he was notified of the information that he 
needed to provide in support of his claim and was requested 
to advise the VA of any additional information or evidence 
that he wanted it to try and obtain.  He was also notified of 
his and the VA's respective obligations with respect to 
providing information and obtaining evidence.  

The statement of the case and supplemental statement of the 
case notified the veteran of the laws and regulations 
relating to an increased rating for a skin condition and set 
forth the regulation pertaining to the VA's duty to assist.  
These documents advised the veteran of the evidence of 
record, adjudicative actions taken, and of the reasons and 
bases for denial.  

The claims folder contains all records identified by the 
veteran and contains the current VA outpatient treatment 
records and VA examinations with a medical opinion.  
Accordingly, the Board finds that the VA has satisfied its 
duty to notify and to assist pursuant to the VCAA.  See 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

II.  Background 
The veteran was treated for dermatitis of the left neck and 
shoulder during service in 1952.  Service connection for this 
condition has been in effect since November 1952, and the 
condition has been rated as 10 percent disabling since 1978.  
Over the years the veteran has had various skin problems and 
has sought treatment for rashes in the facial area, primarily 
with topical medication.  He filed this current claim for an 
increased rating in December 2000.  VA outpatient treatment 
records from January 2000 to February 2004 show intermittent 
treatment for seborrheic dermatitis.  The treatment has 
consisted of topical creams and medicated soaps and shampoos.

On a December 2002 VA skim examination, the veteran reported 
that his skin problem had started as a rash, and that this 
problem has come and gone over the years.  He said there was 
more involvement and it was manifested by itching.  His 
treatment consisted of topical creams and medicated shampoos.  
Examination showed minimal scaling on the paranasal areas and 
nasolabial crease.  The examiner stated the area involved 
less than 2 percent of the head and neck and less than .18 
percent for the entire body.  The examiner added that this 
would be hard to estimate because the condition "comes and 
goes."  The diagnosis was seborrheic dermatitis.  It was 
also noted that the veteran had xerosis of the lower 
extremities and a fungal condition of the great toenails. 

On a May 2004 VA skin examination, the examiner stated that 
he had reviewed the veteran's claims file.  The examination 
showed hyperpigmentation of the exposed skin of the face from 
the zygomatic and malar areas of the face bilaterally with 
the left side of the face showing more pigmentation than the 
right.  The skin texture was normal.  There was no underlying 
soft tissue missing.  The skin was not indurated or 
inflexible and the entire percentage of the exposed skin was 
approximately 4 percent of the entire total body surface.  It 
was noted that he was treated with a topical lotion and 
shampoo and with a hydrocortisone cream.  The veteran 
reported that he had itching and burning especially in 
sunlight.

III.  Analysis
A 10 percent evaluation for a disfiguring scar of the head, 
face or neck requires that it be moderately disfiguring.  A 
30 percent evaluation requires that such a scar be severely 
disfiguring and this evaluation is especially appropriate if 
the scar produces a marked and unsightly deformity of the 
eyelids, lips or auricles.  The 10 percent evaluation may be 
increased to 30 percent if there is marked discoloration, 
color contrast or the like in addition to tissue loss and 
cicatrization.  38 C.F.R. § 4.118, Code 7800, effective prior 
to August 30, 2002.

The regulations for the evaluation of disabilities of the 
skin were amended, effective August 30, 2002. 67 Fed. Reg. 
49590-49599 (July 31, 2002) and 67 Fed. Reg. 58448-58449 
(Sept. 16, 2002).  When regulations are changed during the 
course of the veteran's appeal, the criteria that are to the 
advantage of the veteran should be applied.  Karnas v. 
Derwinski, 1 Vet. App. 308.  Revised regulations do not allow 
for their retroactive application unless those regulations 
contain such provisions and may only be applied as of the 
effective date.  VAOPGCPREC 3-2000.

Disfigurement of the head, face, or neck with visible or 
palpable tissue loss and either gross distortion or asymmetry 
of one feature or paired set of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or; with two or three characteristics of disfigurement 
will be rated 30 percent.  With one characteristic of 
disfigurement a 10 percent rating will be assigned.  Note 
(1): The 8 characteristics of disfigurement, for purposes of 
evaluation under 38 C.F.R. § 4.118, are: Scar 5 or more 
inches (13 or more cm.) in length. Scar at least one-quarter 
inch (0.6 cm.) wide at widest part.  Surface contour of scar 
elevated or depressed on palpation.  Scar adherent to 
underlying tissue.  Skin hypo-or hyper-pigmented in an area 
exceeding six square inches (39 sq. cm.).  Skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.).  Underlying soft 
tissue missing in an area exceeding six square inches (39 sq. 
cm.).  Skin indurated and inflexible in an area exceeding six 
square inches (39 sq. cm.).  Note (3):  Take into 
consideration unretouched color photographs when evaluating 
under these criteria.  38 C.F.R. § 4.118, Code 7800, 
effective as of August 30, 2002.

Eczema with slight, if any, exfoliation, exudation or 
itching, if on a non-exposed surface or small area will be 
assigned a zero percent rating.  A 10 percent rating is 
warranted for eczema with exfoliation, exudation or itching 
and involvement of an exposed surface or extensive area.  A 
30 percent evaluation requires constant exudation or itching, 
extensive lesions, or marked disfigurement.  38 C.F.R. 
§ 4.118, Code 7806, effective prior to August 30, 2002.

Dermatitis or eczema with 20 to 40 percent of the entire body 
or 20 to 40 percent of exposed areas affected, or; systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required for a total duration of six weeks or more, but 
not constantly, during the past 12-month period warrants a 30 
percent evaluation.  With at least 5 percent, but less than 
20 percent, of the entire body, or at least 5 percent, but 
less than 20 percent, of exposed areas affected, or; 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during the past 12-month period a 10 
percent rating will be assigned.  With less than 5 percent of 
the entire body or less than 5 percent of exposed areas 
affected, and; no more than topical therapy required during 
the past 12-month period a zero percent rating will be 
assigned.  Or rate as disfigurement of the head, face, or 
neck (diagnostic code 7800) or scars (diagnostic codes 7801, 
7802, 7803, 7804, or 7805), depending upon the predominant 
disability.  38 C.F.R. § 4.118, Code 7806, effective as of 
August 30, 2002.

The overall evidence in this case reveals that the veteran 
has a skin condition (seborrheic dermatitis) that affects his 
neck and left shoulder.  The veteran claims his skin problems 
warrant the assignment of a higher evaluation.  Seborrheic 
dermatitis of the neck and left shoulder is the veteran's 
only service-connected skin condition.

After review of all the evidence with emphasis on the report 
of the veteran's two recent VA examinations of his skin in 
December 2002 and May 2004, the Board finds that the skin 
condition is manifested primarily by minimal scaling in the 
small affected areas.  On both examinations it was commented 
that the area involved less than 2 percent of the head and 
neck.  The Board has reviewed untouched color photographs of 
the veteran's face and neck, and sees no evidence of 
disfigurement.  These findings do not support the assignment 
of a rating in excess of the currently assigned 10 percent 
rating for dermatitis of the neck and left shoulder under 
diagnostic code 7800, effective prior to or as of August 30, 
2002. 

The examiner who conducted the December 2002 VA examination 
of the veteran's skin reviewed the evidence in the claims 
file and prepared an addendum dated in May 2004 that notes 
the veteran had no evidence of a rash and had normal skin 
texture.  The examiner previously noted that the scaling on 
the veteran's face was not minimal and the Board's review of 
enclosed color photographs of affected areas showed no 
evidence of marked or unsightly deformity.  The color 
photographs of the veteran's face and neck reveal skin with 
no manifestations of marked disfigurement or visible or 
palpable tissue loss and either gross distortion or asymmetry 
of features of the nose, chin, forehead, eyes, ears, cheeks, 
lips or characteristics of disfigurement of the face, head or 
neck.  The evidence in totality shows that such symptoms do 
not exist in connection with the veteran's left shoulder; he 
has proffered no complaints regarding the left shoulder.

The Board finds that the evidence does not show exfoliation, 
exudation or itching of an exposed or extensive area, and the 
evidence reveals that less than 5 percent of the entire body 
is affected and that the condition does not require treatment 
with intermittent systemic therapy.  Hence, the evidence does 
not support the assignment of a rating in excess of 10 
percent for the veteran's skin condition under diagnostic 
code 7800, effective prior to or as of August 30, 2003, or 
the assignment of a compensable evaluation for the skin 
condition under diagnostic code 7806, effective prior to or 
as of August 30, 2003.  

The preponderance of the evidence is against the claim for a 
rating in excess of 10 percent for the skin condition, and 
the claim for an increased evaluation for this condition is 
denied.  The benefit of the doubt doctrine is not for 
application because the preponderance of the evidence is 
against the claim.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001).


ORDER

An increased rating for dermatitis of the neck and left 
shoulder is denied.



	                        
____________________________________________
	J. E. Day 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



